Citation Nr: 1329821	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  10-11 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to December 1964, with additional service in the United States Marine Corps Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A March 2012 rating decision indicates that the RO, in connection with a claim not currently before the Board, electronically reviewed VA treatment records dated from June 27, 2007 to February 1, 2011 from the VA Medical Center in Cleveland, Ohio.  A review of the record does not reflect that all of these treatment records have been associated with the Veteran's Virtual VA file or claims file.  The record contains VA treatment records only until December 4, 2009.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Thus, the case must be remanded for the RO to obtain and associate any outstanding VA treatment records with the Veteran's claims file or Virtual VA file, to include the VA treatment records outlined above. 
 
In addition, the most recent VA examination of the Veteran's service-connected PTSD is dated in February 2010.  To ensure that the record reflects the current nature and severity of the Veteran's PTSD, the Veteran should be provided a more contemporaneous VA examination, to include review of the record in its entirety.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). 

Finally, the United States Court of Appeals for Veterans Claims has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has not filed a formal claim for a TDIU; however, in several written statements, the Veteran reported that he had retired early as a result of his PTSD symptoms.  Therefore, the Board finds that the issue of entitlement to a TDIU has been reasonably raised by the record and should be adjudicated as part of the claim on appeal.  Id.; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  As such, the claim for entitlement to a TDIU is remanded for appropriate action.

Accordingly, the case is REMANDED for the following actions:


1. Obtain and associate with the record any outstanding VA treatment records, to include all treatment records dated from December 2009 to the present from the VA Medical Center in Cleveland, Ohio and all associated outpatient clinics..  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran should be notified in writing.

2. Then, complete any additional evidentiary development necessary to adjudicate a claim for entitlement to a TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.

3. After the above development has been completed, the Veteran should be scheduled for a VA examination to determine the current nature and severity of his PTSD.  The claims file and a copy of this Remand should be made available to the examiner and reviewed in connection with the examination.  Any medically indicated tests should be accomplished.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms, conduct a mental status examination, enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score, together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning in accordance with VA's rating schedule.  

In addition, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities, alone or in combination, prevent him from securing or following a substantially gainful occupation.  When offering this opinion, the examiner should not consider the effects of age or any nonservice-connected disability.  The VA examiner should note that the Veteran is service-connected for PTSD; tinnitus; residuals, fracture of ulnar styloid, left wrist; and bilateral hearing loss.  

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale for any opinion expressed must be provided.

4. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).

5. When the development requested has been completed, adjudicate the claim for entitlement to a TDIU and re-adjudicate the claim for entitlement to an initial disability rating in excess of 50 percent for PTSD.  If any benefit sought on appeal is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


